Filed 3/14/14 P. v. Sanchez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048871

         v.                                                            (Super. Ct. No. 13NF0469)

JAIME GUTIERREZ SANCHEZ,                                               OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
W. Michael Hayes, Judge. Affirmed.
                   Jan B. Norman, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
                                             *               *               *
              Defendant Jaime Gutierrez Sanchez filed a notice of appeal after a jury
convicted him of attempted first degree burglary (Pen. Code, §§ 459, 460, 664; all
statutory references are to the Penal Code unless noted). His appointed counsel filed a
brief summarizing the case, but advised this court there were no issues to support an
appeal. After conducting an independent review of the record under People v. Wende
(1979) 25 Cal. 3d 436 (Wende), we affirm.


                                          FACTS
              At approximately 3:45 a.m. on February 2, 2013, David Kooi was
awakened when he heard a noise coming from the first floor of his two-story
condominium and spotted a man trying to open a locked window to the condominium.
Kooi banged on the window and asked the man what he was doing. The man walked
away. Kooi noticed the screen had been removed and called police. Officers detained
Sanchez a few blocks away and Kooi identified him as the man who attempted to open
his window.
              Officer Rafael Orozco interviewed Sanchez in Spanish after advising him
of his Miranda rights (Miranda v. Arizona (1966) 384 U.S. 436). Sanchez admitted
removing the screen from Kooi’s front window. He claimed a man had tried to rob him
on the street as he walked home from a taco shop, and the would-be robber ran into
Kooi’s residence. Sanchez denied attempting to enter Kooi’s residence to steal anything.
Sanchez displayed symptoms of intoxication.
              In July 2013, a jury convicted Sanchez of attempted first degree burglary.
On July 12, 2013, the trial court sentenced Sanchez to two years in prison for the current
conviction, plus an eight-month consecutive term for a conviction in a separate case.




                                             2
                                         DISCUSSION
              Sanchez’s appellate lawyer lists as possible claims appearing in the record
whether the trial court prejudicially erred by failing to instruct the jury sua sponte on
trespass as a lesser included offense under the accusatory pleadings test (People v. Moon
(2005) 37 Cal. 4th 1, 25), and whether the trial court erred in finding Sanchez’s conviction
constituted a strike (§ 1192.7, subd. (c)(18), (39)). Counsel represents in her declaration
attached to the opening brief she has read the entire record and conducted the necessary
legal research. She advised Sanchez by letter of the nature of her brief, informed him in
writing she would serve him with a copy, and that he could file a supplemental opening
brief on his own behalf. She advised him she would provide a copy of the record on
appeal to aid him in preparing a supplemental brief. She also advised she would remain
available to brief issues as requested by the court, and that Sanchez could request the
court to relieve her as his lawyer in this case.1
              Although not required to do so, we have considered the possible issues
listed by counsel and conclude they do not raise arguable issues. We have conducted a
review of the entire record under Wende, supra, 25 Cal.3d at p. 440 and Anders v.
California (1967) 386 U.S. 738, and we find no other arguable issues on appeal. Sanchez
has not filed a supplemental brief. (People v. Kelly (2006) 40 Cal. 4th 106, 110, 120, 124
[appellate court must address issues raised personally by appellant in a Wende proceeding
and explain why they fail].)




1       Appellate counsel advised this court in a letter filed March 7, 2014 the mail she
sent to Sanchez in prison in January 2014 was returned with a stamp indicating he was no
longer in custody. Sanchez advised he expected to be deported to Mexico around
January 10, 2014. Mail sent to Sanchez at the address provided was stamped “return to
sender” with a handwritten note “deported to Mexico.” Counsel states she does not have
an address for Sanchez in Mexico and she is unable to provide this court with a
forwarding address for him.

                                               3
                                   DISPOSITION
            The judgment is affirmed.



                                            ARONSON, ACTING P.J.

WE CONCUR:



FYBEL, J.



IKOLA, J.




                                        4